DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4 in the reply filed on 12/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2009/0223447) in view of Wang et al (US 2002/0162740) and Shintani (JP 2008-100854), a computer translation (CT) is provided.
Hara teaches a silicon carbide single crystal manufacturing apparatus 1 comprising: a crucible 30 having a cylindrical shape and providing a hollow portion forming a reaction chamber (crucible 30 functions as a reaction container in vacuum chamber 10); a pedestal  32disposed in the hollow portion of the crucible 30 and having one surface on which a seed crystal 33 for growing a silicon carbide single crystal is to be disposed, the one surface of the pedestal having a circular shape; a gas supplying mechanism (gas introduction pipe 50) configured to supply a silicon carbide raw material gas for growing the silicon carbide single crystal on a surface of the seed crystal from below the pedestal; a heating device (RF heating coils 24, 25) configured to heat and decompose the silicon carbide raw material gas; and a rotation mechanism configured to rotate the pedestal to cause the silicon carbide single crystal to grow while the seed crystal is rotated (pedestal 32 fixed to shaft 18 coupled to a rotating and vertically moving device) (Figs 1-3, 5-7; [0023]-[0046]).
Hara does not teach a center axis of the pedestal is eccentric from a rotation center of the pedestal.
In a method and apparatus for vapor deposition on a substrate, Wang et al teaches a rotating platform 26 on which a substrate is secured, and a shaft 36  a substrate may be rotated about its center or may be rotated off-center ([0007], [0041]-[0050]). Wang et al teaches not rotating about the center to generate discrete compositional regions or other desired film thickness or composition profiles across the substrate ([0043], [0050]).
In an apparatus for supporting a seed crystal, Shintani teaches a pulling shaft 108 rotates around the axis X and holds a SiC seed crystal 110 at the lower end of the pulling shaft (Fig 1-4, CT [0020]-[0036]). The pulling shaft 108 has includes a straight upper half and a lower half that is deflected (bent) from the axis (Fig 1-4; [0021]-[0036]), which clearly suggests a shaft has a bent portion to cause a lower portion of the shaft to which the pedestal is attached to be eccentric from the rotation center, and a center axis of the pedestal is coincident with a center axis of the lower portion of the shaft (See Fig 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hara by providing shaft has a bent portion to cause a lower portion of the shaft to which the pedestal is attached to be eccentric from the rotation center, and a center axis of the pedestal is coincident with a center axis of the lower portion of the shaft, as taught by Shintani, to rotate the substrate off-center, to generate discrete compositional regions or other desired film thickness or composition profiles across the substrate, as taught by Wang (Wang [0043], [0050]).
Referring to claim 2, the combination of Hara, Wang et al and Shintani teaches the rotation mechanism includes a shaft configured to rotate the pedestal, and the shaft 
Referring to claim 3, the combination of Hara, Wang et al and Shintani teacjes a shaft configured to rotate the pedestal, and the shaft has a bent portion to cause a lower portion of the shaft to which the pedestal is attached to be eccentric from the rotation center, and a center axis of the pedestal is coincident with a center axis of the lower portion of the shaft (See Shintani Fig 4).
Referring to claim 4, the combination of Hara, Wang et al and Shintani teaches the rotation mechanism includes a shaft configured to rotate the pedestal, the shaft has an inclined portion inclined with respect to a rotation axis of the shaft, and a lower end of the inclined portion is eccentric from the rotation center, and a center axis of the pedestal is coincident with a center of the lower end of the shaft. (See Shintani Fig 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



                                                                                                                                                                                                     /MATTHEW J SONG/Primary Examiner, Art Unit 1714